IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA18-385

                              Filed: 18 December 2018

Mecklenburg County, No. 15 CVD 5542

BONNIE R. SERVATIUS, Plaintiff,

             v.

STEPHEN K. RYALS, Defendant.


      Appeal by plaintiff from order entered 1 December 2017 by Judge Tracy H.

Hewett in Mecklenburg County District Court. Heard in the Court of Appeals 3

October 2018.


      Servatius Law, PLLC, by Robert Servatius, for plaintiff-appellant.

      No brief filed for pro se defendant-appellee.


      ZACHARY, Judge.


      Plaintiff Bonnie R. Servatius (“Mother”) appeals from that portion of the trial

court’s order declining to find defendant Stephen K. Ryals (“Father”) liable and in

civil contempt for failure to pay child support in accordance with the terms of the

parties’ consent order. We vacate in part and remand for appropriate findings of fact

and conclusions of law.

                                    Background

      Mother and Father had a child together, who was born on 16 September 2001.

The parties were never married. In October 2005, the parties entered into a consent

judgment (“the 2005 Order”), pursuant to the terms of which Father was obligated to
                                 SERVATIUS V. RYALS

                                   Opinion of the Court



contribute $600.00 per month in child support, payable to North Carolina Centralized

Collections for disbursement to Mother.

      On 6 March 2017, Mother filed a Verified Motion for Order to Show Cause in

which she moved the trial court to direct Father to (1) appear and show cause why he

should not be held in civil or criminal contempt for violating the 2005 Order “by

failing to make $77,179.54 in child support payments . . . through centralized

collections” since November 2005, and (2) “pay arrears owed to [Mother] and her

attorney fees in this matter as well.” Mother’s motion neglected, however, to inform

the trial court that the parties’ child support case had been heard again in 2016, and

that the court had modified the 2005 Order at that time. Without that information,

on 6 June 2017, the district court judge presiding found that there was probable cause

to believe that Father was in civil contempt for failing to comply with the 2005 Order,

and issued an Order to Appear and Show Cause why Father should not be held in

contempt.

      At the contempt hearing before the Honorable Tracy H. Hewett in

Mecklenburg County District Court, Mother testified that Father has been required

to pay her a total of $86,400.00 in child support since 1 October 2005, but that she

had only received “I think it’s four—around $4,600.00” “from Centralized Collections

to date.” Mother was next asked:

             Q.     [C]an you tell the Court when a Centralized
             Collection account came into existence?


                                          -2-
                                  SERVATIUS V. RYALS

                                     Opinion of the Court




             A.     Early 2015.

             Q.    . . . Did a Centralized Collection account exist before
             then?

             A.     No.

             Q.     Okay. So can you tell the Court whether or not,
             when—before the Centralized account existed, how did you
             receive child support payments?

             A.     When he paid it it was with checks.

                    ....

             Q.     So since the collections account became active in
             2015, have you—can you tell the Court whether or not
             you’ve received payments outside of Centralized
             Collections?

             A.     No, I haven’t.

Mother then testified that she was “not sure” how much child support Father had

failed to pay her since 2005; she “just kn[e]w it’s many tens of thousands of dollars.”

      Father, on the other hand, admitted that he had an arrearage, but testified

that the current arrearage was “roughly around $12,500.00.” Father explained that

Mother had been opposing his pending motion to reduce his child support payments

for four years, “so that’s why [a child support arrearage had] actually grown or even

exists.” In addition, Father testified that in July 2016, he was adjudicated to have a

total child support arrearage of $6,517.07 and that the trial court modified the 2005

Order. According to Father, he was “obligated to continue to pay the $600.00 a month


                                            -3-
                                       SERVATIUS V. RYALS

                                        Opinion of the Court



that [he had] always been ordered to pay[,]” in addition to $40.00 each month to be

applied toward the arrearage. Father further asserted that Mother’s allegation that

he owed $77,000.00 in back child support was “[a]bsolutely false” and that he had

paid “well over $70,000.00” in child support “over the last 12 or 13 years.”

       By order entered 1 December 2017, the trial court concluded in pertinent part

that

               [b]ecause neither party presented any evidence to show the
               Court how much child support [Father] actually paid or did
               not pay to [Mother] from November 1, 2005, through
               February 26, 2017, [Father] is neither liable nor in civil
               contempt for any failure to pay child support to [Mother].

Mother timely filed notice of appeal.

       Mother ordered a partial transcription of certain limited portions of the

contempt hearing for inclusion in the record on appeal. While the record indicates

that the contempt hearing continued for at least two hours, the four select portions

of the transcript that Mother produced only account for roughly fifteen minutes of

that proceeding. Thus, there was presumably one hour and forty-five minutes of

evidence that was presented to the trial court during the contempt hearing that is

unavailable to this Court in our review of the trial court’s resulting order. Father did

not approve the record on appeal, or participate in its preparation.1



       1   Father “fail[ed] to serve either notices of approval or objections, amendments, or proposed
alternative records on appeal” within thirty days after service, and thus Mother’s “proposed record on
appeal . . . constitutes the record on appeal.” N.C.R. App. P. 11(b).

                                                -4-
                                 SERVATIUS V. RYALS

                                   Opinion of the Court



      Nevertheless, on appeal, Mother urges this Court to instruct the trial court to

enter a judgment in which it (1) “finds that [Father] violated the parties’ [2005 Order]

by being in arrears”; and (2) “concludes as a matter of law that [Father] failed to meet

his burden of proof and, as a result, is liable for the entire amount of child support

arrears pled by [Mother] in her verified motion: $77,179.54[.]” This we decline to do.

However, we agree with Mother that the case must be remanded to the trial court

with instructions to make appropriate findings of fact and conclusions of law.

                                     Discussion

      This Court’s review of a civil contempt proceeding

             is limited to whether there is competent evidence to
             support the findings of fact and whether the findings
             support the conclusions of law. Findings of fact made by the
             judge in contempt proceedings are conclusive on appeal
             when supported by any competent evidence and are
             reviewable only for the purpose of passing upon their
             sufficiency to warrant the judgment. However, findings of
             fact to which no error is assigned are presumed to be
             supported by competent evidence and are binding on
             appeal. The trial court’s conclusions of law drawn from the
             findings of fact are reviewable de novo.

Tucker v. Tucker, 197 N.C. App. 592, 594, 679 S.E.2d 141, 142-43 (2009) (internal

citations, quotation marks, and brackets omitted).

      A party may be held in civil contempt for failure to comply with a court order,

including a child support order, so long as:

             (1) The order remains in force;



                                          -5-
                                 SERVATIUS V. RYALS

                                   Opinion of the Court



             (2) The purpose of the order may still be served by
             compliance with the order;

             (2a) The noncompliance by the person to whom the order is
             directed is willful; and

             (3) The person to whom the order is directed is able to
             comply with the order or is able to take reasonable
             measures that would enable the person to comply with the
             order.

N.C. Gen. Stat. § 5A-21(a) (2017). Thus, noncompliance with a court order is a

prerequisite before the trial court may hold a party in civil contempt.

      Civil contempt proceedings may be initiated by the filing of a “motion and

sworn statement or affidavit of one with an interest in enforcing the order . . . and a

finding by the judicial official of probable cause to believe there is civil contempt.”

N.C. Gen. Stat. § 5A-23(a) (2017). Thereafter, the proceeding is commenced “by the

order of a judicial official directing the alleged contemnor to appear at a specified

reasonable time and show cause why he should not be held in civil contempt[.]” Id.

“The opposing party must then show cause why he should not be found in contempt.”

Plott v. Plott, 74 N.C. App. 82, 85, 327 S.E.2d 273, 275 (1985). In other words, “[a]

show cause order in a civil contempt proceeding which is based on a sworn affidavit

and a finding of probable cause by a judicial official shifts the burden of proof to the

defendant to show why he should not be held in contempt.” Tucker, 197 N.C. App. at

594, 679 S.E.2d at 143 (citation and quotation marks omitted). A defendant who

chooses not to present evidence as to why he should not be found in contempt does so


                                          -6-
                                 SERVATIUS V. RYALS

                                   Opinion of the Court



“at his own peril.” Hartsell v. Hartsell, 99 N.C. App. 380, 387, 393 S.E.2d 570, 575

(1990), aff’d per curiam, 328 N.C. 729, 403 S.E.2d 307 (1991). Following the contempt

hearing, the trial court “must enter a finding for or against the alleged contemnor on

each of the elements set out in G.S. 5A-21(a).” N.C. Gen. Stat. § 5A-23(e).

      In the instant case, upon Mother’s Verified Motion for Order to Show Cause,

the district court found that there was probable cause to believe that Father was in

civil contempt for failing to comply with the 2005 Order, and Father was ordered to

appear and show cause as to why he should not be held in contempt. Thereafter, the

trial court concluded that Father was “neither liable nor in civil contempt for any

failure to pay child support to [Mother]” because “neither party presented any

evidence to show the Court how much child support [Father] actually paid or did not

pay.” Mother contends, however, that because the burden of proof had shifted to

Father, the trial court’s conclusion that neither party presented the requisite evidence

reveals that it was compelled to “have found [Father] liable for the entire amount of

arrears pled by [Mother]: $77,179.54.” Mother’s argument is misplaced.

      Mother is correct that upon entry of the trial court’s Order to Appear and Show

Cause, it became Father’s burden to establish why he should not be held in contempt.

See Tucker, 197 N.C. App. at 594, 679 S.E.2d at 143. Nonetheless, the trial court was

only authorized to find Father in contempt if there was sufficient evidence to support

each of the elements required for a finding of civil contempt under N.C. Gen. Stat. §



                                          -7-
                                   SERVATIUS V. RYALS

                                     Opinion of the Court



5A-21(a). See N.C. Gen. Stat. § 5A-23(e) (“At the conclusion of the hearing, the

judicial official must enter a finding for or against the alleged contemnor on each of

the elements set out in G.S. 5A-21(a).”); see also Carter v. Hill, 186 N.C. App. 464,

466-67, 650 S.E.2d 843, 844-45 (2007) (“Findings of fact on these particular [§ 5A-

21(a)] elements are conspicuously absent from the trial court’s contempt order in this

case. . . . [This] error[] . . . would alone be sufficient to reverse the trial court’s entry

of the contempt order.”).

       Here, as an initial matter, the trial court’s order is devoid of findings as to

whether Father was in compliance with the trial court’s most recent order concerning

his child support obligation. Father testified that in July 2016, the trial court

modified the 2005 Order by increasing Father’s child support payments by $40.00

each month, to be applied toward his adjudicated arrears. Mother failed to mention

the 2016 Order in her Verified Motion for Order to Show Cause, nor did she include

it in the Record on Appeal. Despite being in arrears, if Father made all of his child

support payments as ordered in 2016 when his arrears were adjudicated, Father

would be in compliance and would not be in contempt of court.

       Also absent from the trial court’s order are several of the requisite findings

under N.C. Gen. Stat. § 5A-21(a). There is no indication whether the purpose of the

2005 Order could still be served by Father’s compliance therewith; whether Father’s

alleged noncompliance was willful; or whether Father was able to comply with the



                                            -8-
                                  SERVATIUS V. RYALS

                                   Opinion of the Court



2005 Order, or to take reasonable measures to do so. E.g., McMiller v. McMiller, 77

N.C. App. 808, 810, 336 S.E.2d 134, 136 (1985) (vacating the contempt order where

“[n]o finding was made as to appellant’s present ability to pay the arrearages”). Nor

are we able to infer any of the relevant findings from the trial court’s order. Cf. Plott,

74 N.C. App. at 85, 327 S.E.2d at 275 (“Though the findings are not explicit, it is

clear that plaintiff both possessed the means to comply with the order and has

wilfully refused to do so. While explicit findings are always preferable, they are not

absolutely essential where the findings otherwise clearly indicate that a contempt

order is warranted.” (emphasis added) (citation omitted)). Mother did not provide

this Court with a complete record of the relevant pleadings, including the 2016 Order

that appears to have modified Father’s child support obligation. Nor did we receive a

full transcript of the proceedings before the trial court. The transcript is limited to

brief, carefully selected fragments of the hearing, and we are otherwise unable to

determine whether the evidence was sufficient to justify the trial court’s refusal to

hold Father in civil contempt or liable for past-due child support. See, e.g., McMiller,

77 N.C. App. at 810, 336 S.E.2d at 136 (“The record before this court is unclear as to

what evidence if any was taken to show [the] defendant’s present ability or lack of

present ability to pay the arrearage. Therefore, the judgment is vacated and the

action remanded to the district court for further proceedings not inconsistent with

this opinion.”); Frank v. Glanville, 45 N.C. App. 313, 316, 262 S.E.2d 677, 679 (1980)



                                          -9-
                                 SERVATIUS V. RYALS

                                   Opinion of the Court



(“It is not clear from the record in this case that [the] defendant has the ability to

comply with the contempt order, ever had the ability, or will ever be able to take

reasonable measures that would enable him to comply. For that reason and because

no finding of fact detailing [the] defendant’s ability to comply with the contempt order

was made, this case is reversed and remanded[.]”).

      Accordingly, because we are unable to ascertain the propriety of the trial

court’s order declining to hold Father in civil contempt or liable for past-due child

support payments, we vacate that portion of the order and remand to the trial court

for entry of an order containing the necessary findings of fact and conclusions of law,

consistent with this opinion. We leave it to the trial court’s discretion whether to

accept additional evidence and arguments on remand.

      VACATED IN PART AND REMANDED.

      Judges CALABRIA and TYSON concur.




                                          - 10 -